Title: To James Madison from John G. Jackson, 30 March 1812
From: Jackson, John G.
To: Madison, James


My dear Sir.Clarksburg 30th. March 1812
I have been intending for some time to write you but the alarming & fatal illness of my beloved Mother has suspended my correspondence entirely—she expired on the 22d.
It excites the most gloomy reflections that nothing can conquer the inveterate hostility of the opposition: the damning proofs of british perfidy furnished by the documents you communicated to Congress have failed to unite them with the friends of our Country; & the spirit they display in the animadversions with which the presses devoted to them daily teem; as well as in private circles, proves that Great Britain with much justice counts upon a party amongst us. War alone can furnish a remedy for this deplorable malady of the body politic, & a chastisement for insufferable insults daily heaped upon us by the enemy. My voice is for war—& I could willingly add my arm too if we engage in it vigorously. I incline to think (tho’ not without some strong suspicions) that the Congress are seriously resolved on war, and as that idea prevails I find the spirit of Our young men excited. Tho’ I must say that it is a source of surprise to many & of deep regret to me—that notwithstanding some of the most respectable in this quarter were applicants for offices every one of whom we have heard that have succeeded are rank Federalists. You know my friend that I do not, cannot, for a moment listen to the voice of complaint much less cherish it—such things however here, have a bad effect, because in no quarter is the struggle for supremacy between the parties more arduous, or the opposition more malignant. Whenever your public engagements will permit it I shall expect the pleasure of a line from you & occasionally such pamphlets as you may not choose to preserve.
Please Offer my Affectionate regards to My Sisters Madison & Washington & believe me Most truly your devoted Friend
J G Jackson
